 

 

 

UNITED STATES DISTRICT COURT ere
SOUTHERN DISTRICT OF NEW YORK fj ~-.-.

ROBERT O’NEIL,

 

 

 

ao
aaa
aoa
“
Fe nd
os
*
‘
jeer}
ne
mr
er}
eerie TR SCENT Pe ere oman

 

 

 

Plaintiff,

-against- ORDER

JELENA NOURA HADID also known as GIGI 19 Civ. 8522 (GBD) (SLC)

HADID,

Defendant.

GEORGE B. DANIELS, United States District Judge:

This Court having been advised that the parties have reached agreement on all issues in
this matter, the Clerk of Court is hereby ORDERED to close the above-captioned action, without
prejudice to restoring the action to this Court’s docket if an application to restore is made within
thirty (30) days.

All conferences previously scheduled are adjourned sine die.

Dated: January 6, 2020
New York, New York

SO ORDERED.

LAN.0.7 ayy

B Dowo

. DANIELS
United States District Judge

   

 
